Citation Nr: 0026382	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant had military service from July 27, 1994, to 
October 5, 1994.

In December 1998, the Board of Veterans' Appeals (Board) 
remanded this matter to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, for 
the completion of certain development actions.  Following the 
RO's attempts to complete the requested actions, the case was 
returned to the Board for additional review.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon a veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

In this case, the Board remanded the issue on appeal to the 
RO in order to ascertain whether the appellant's period of 
service from July to October 1994 was active duty or active 
duty for training, to obtain records of treatment from VA and 
non-VA sources, and to afford the appellant a medical 
examination.  The RO is shown to have compiled fully with the 
Board's directives for records retrieval and scheduling of a 
VA medical examination, despite the fact that the appellant 
failed to report without explanation for the VA medical 
evaluation scheduled to occur in April 2000, and no Stegall 
violation is shown as to either of those actions.  However, a 
Stegall violation is found in the RO's failure to have even 
attempted to comply with the request set forth in the first 
indented paragraph of the remand to determine through contact 
with the service department whether the appellant's military 
service was active duty or active duty for training.  Hence, 
corrective action is necessary in order to ensure compliance 
with the Board's directive.

In addition, it is evident that various private treatment 
records, including those prepared by E. C. Keith, M.D., were 
received by the RO in April 2000.  However, such records were 
in no way referenced in the RO's supplemental statement of 
the case of June 2000, wherein the RO noted specifically that 
no response had been received from either the appellant or 
Dr. Keith regarding the treatment records which had been 
sought from such physician.  Such is in contravention of 
38 C.F.R. § 19.31 (1999) and must be corrected.

It is noted that the appellant failed to report for a 
scheduled examination.  He is advised of the importance of 
same and will be given another opportunity to report.  The 
duty to assist is not always a one-way street.  If an 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 93 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  The applicable 
criteria provide as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

On the basis of the foregoing, further action is indicated.  
Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Through contact with the United 
States Navy and the Untied States Naval 
Reserve, the RO should attempt to 
ascertain whether the period of service 
of the appellant from July 27 to October 
5, 1994, was active duty, active duty for 
training, or inactive duty training.

2.  The appellant should be afforded a 
special VA orthopedic examination.  The 
claims folder must be made available to 
the examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the appellant's medical 
history.  The examiner should review the 
entire claims folder and respond to the 
following questions:

a) Is the scoliosis noted at 
entrance into service a congenital 
or developmental defect?  If it is a 
congenital or developmental defect, 
the orthopedic examiner should 
indicate whether it is at least as 
likely as not that there was a 
superimposed disease or injury in 
service.  If so, is it at least as 
likely as not that any current back 
disability is the result of such 
superimposed disease or injury?  The 
exact diagnosis(es) of any current 
back disability should be specified.

(b) If it is a disease, the 
orthopedic examiner should determine 
if it is at least as likely as not 
that there was an increase in 
severity of the appellant's 
preexisting scoliosis in service?  
If so, is it indisputable that the 
increase was due to the natural 
progress of the disability?  It 
should be noted that when 
determining whether an increase in 
severity of the preexisting 
disability occurred, merely 
temporary or intermittent flare-ups 
of symptoms do not constitute an 
increase in severity per case law as 
found in Court of Veteran's Appeals 
decisions.  Finally, if it is found 
that there was an increase in 
severity during service which was 
not indisputably attributable to the 
natural progress of the disability, 
is it at least as likely as not that 
any currently existing back 
disability is related to the back 
findings in service?  If not 
related, when did any identified 
postservice back disorder have its 
onset?  What is the correct 
diagnosis(es) of any currently 
existing back disability?

Each question must be fully answered 
and explained.  The answers should 
be phrased using the standard of 
proof underlined above.  If it is 
not feasible to answer any question 
posed, the reasons therefor should 
be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.

3.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for a 
low back disorder based on all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
continues to be denied, the appellant 
should be issued a supplemental statement 
of the case covering all evidence 
submitted since April 2000, including the 
private medical records of Dr. Keith 
received by the RO on April 27, 2000.  
The appellant should then be afforded a 
reasonable opportunity to respond, 
following which the case should be 
returned to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to ensure compliance with terms of the 
Board's December 1998 remand.  No inference should otherwise 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


